NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR NAJERA-MEJIA, AKA                   No.    17-70032
Julio Cesar Almedares,
                                                Agency No. A073-000-124
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Julio Cesar Najera-Mejia, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010). We review de

novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      As to Najera-Mejia’s political opinion claim, substantial evidence supports

the agency’s determination that a fundamental change in circumstances rebuts the

presumption of a threat to his life or freedom. See 8 C.F.R. § 1208.16(b)(1)(A);

see also Tamang, 598 F.3d at 1093 (undisputed facts from petitioner’s own

testimony regarding change of circumstances constituted substantial evidence).

      As to Najera-Mejia’s claim related to corrupt police officers, substantial

evidence also supports the agency’s determination that Najera-Mejia failed to

establish past persecution or a clear probability of future persecution in Honduras

based on his family membership. See Tamang, 598 F.3d at 1091, 1094-95

(discussing requirements to establish eligibility for withholding of removal and

finding fear of future persecution was not objectively reasonable).

      Thus, Najera-Mejia’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Najera-Mejia failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Honduras. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                   17-70032
      As stated in the court’s March 20, 2017 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                 17-70032